Chief Justice Gabbert
delivered the opinion of the court.
*292The only question to consider in disposing of this application is whether or not the court of appeals has refused to be guided or controlled by the law applicable to the causes which it is sought to have reviewed by this court on certiorari, as declared in a previous decision of this court. In People v. U. P. Ry. Co., 20 Colo. 186, it was decided that the petitions under consideration, which had been dismissed below for insufficiency, were sufficient in form and substance to entitle the city to the relief demanded by mandamus. It was also said that when the causes were fully presented to the trial court on the pleadings and proof, it would be for that tribunal, upon the facts and circumstances then developed and the law applicable thereto, to determine whether or not the city was entitled to such relief. The causes were reversed and remanded to the trial court for further proceedings. Trials have been had and judgment rendered in favor of the city in each of the causes. Prom those judgments an appeal was prosecuted to the court of appeals. — Burlington & C. R. R. v. People, 20 Colo. App. 181, 77 Pac. 1026. It was there held that on the cases made below proceedings in mandamus could not be sustained, and for this reason it is contended that the court of appeals has refused to be guided by the opinion of this court announced in People v. U. P. Ry. Co., supra. The contention of petitioner is fully and clearly answered by the court of appeals in an opinion rendered on petition for rehearing. This court did not decide anything more than that the petitions before it were sufficient to state a cause of action in mandamus. It expressly left the question open for determination by the trial court as to whether or not the actions could be maintained upon the facts developed at the trial. The court of appeals, in reviewing these judgments, has decided from the facts established that *293mandamus was not the appropriate remedy. If that decision is wrong, it is because the court' of appeals has committed error in construing the facts and pleadings, and not because it has gone contrary to the previous decisions of this court in the same cases. That question cannot he reviewed on certiorari.— People ex rel. v. Court of Appeals, 32 Colo. 355.
The writ is denied and proceedings dismissed.

Writ denied.

Mr. Justice Steele and Mr. Justice Campbell concur.